Citation Nr: 0514368	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  98-01 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for arthritis of the lumbar spine.



REPRESENTATION

Appellant represented by:	Maine Veterans' Services



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service in the Marine Corps 
from May 1975 to March 1976, and in the Army from July 1980 
to April 1981.

This matter initially came before the Board on appeal from a 
rating decision by the Togus, Maine, Regional Office (RO) 
that granted service connection for traumatic arthritis of 
the lumbar spine and assigned a rating of 10 percent to that 
disability.  Appellant contends that a higher initial rating 
should have been assigned.

As the disability rating under review is an initial rating, 
the guidance of Fenderson v. West, 12 Vet. App. 119 (1999), 
is for application as explained below.

The appeal originally encompassed three issues: increased 
rating for right knee disability, increased initial rating 
for left knee disability, and increased initial rating for 
lumbar spine disability.  A decision by the Board in March 
2003 denied the first two issues but deferred the issue of 
initial evaluation of the lumbar spine disability.  The title 
page shows the only issue remaining before the Board for 
appellate review.

The claim was remanded for further development in September 
2003.  That development was accomplished, and the file has 
been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Appellant has service connection for arthritis of the 
lumbar spine, secondary to a service-connected right knee 
disorder.  The lumbar spine disorder is currently rated as 10 
percent disabling.

2.  Appellant has been diagnosed with degenerative disc 
disease of the spine.  Competent medical opinion states that 
appellant's disc disease is not etiologically related to his 
service-connected disabilities, although the manifestations 
of his service-connected lumbar spine disability cannot be 
distinguished from those of his nonservice-connected disc 
disease.  

3.  At last examination, range of motion of appellant's 
thoracolumbar spine was 80 degrees forward flexion and 10 
degrees extension, both with pain, and bilateral lateral 
flexion/rotation 30 degrees with pain.  No more than mild 
limitation of motion has been shown.  No pertinent 
neurological changes have been identified.

4.  There is no evidence that appellant's range of motion 
after September 2003 has been manifested by flexion of the 
thoracolumbar spine less than 60 degrees or combined range of 
motion of the thoracolumbar spine less than 120 degrees.


CONCLUSION OF LAW

Schedular criteria for an initial rating in excess of 10 
percent disabling for arthritis of the lumbar spine have not 
been not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.41, 4.59, 4.71a, Diagnostic Code 5003-5292 (2003) 
Diagnostic Code 5242 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Pelegrini decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision in this case was made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, appellant disagrees with the initial 
evaluation assigned by a rating decision in November 1997.  
The original rating decision, the Statement of the Case (SOC) 
in December 1997, the Supplemental Statements of the Case 
(SSOC) in October 1998, August 2000, November 2002, and 
January 2005 all listed the evidence on file that had been 
considered in formulation of the decision.  RO sent appellant 
duty-to-assist letters in November 2000, September 2001, and 
May 2004 during the pendancy of this appeal.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for increased disability rating.  The Board is aware of no 
additional outstanding evidence that would be relevant to the 
issue service connection, and therefore holds that the 
notification requirements of the VCAA have been satisfied in 
regard to this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

In this case, RO obtained appellant's service medical records 
and VA treatment records; appellant has not identified any 
other medical providers who may have relevant evidence.  
Appellant has also been afforded a number of VA medical 
examinations to determine the current severity of his 
symptoms.  The Board accordingly finds that VA's duty to 
assist has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  In August 
and September 1980 appellant was treated for rib pain 
consequent to a fall.  Appellant injured his right medial 
meniscus while playing basketball in October 1980 and 
subsequently underwent knee surgery.  Appellant continued to 
complain of knee pain.  A medical board examination in 
February 1981 noted that musculoskeletal range of motion was 
intact, and that neurological systems were intact; there is 
no notation of low back complaints in service.  However, the 
medical board examination documented the in-service 
incurrence of right knee injury.

A rating decision in May 1981 granted service connection for 
residuals of a right knee medial meniscectomy, rated as 10 
percent disabling.

In October 1981, appellant filed a claim for service 
connection for low back pain and low thoracic pain, both 
secondary to his service-connected right knee disability
Appellant was scheduled for a VA medical examination in 
November 1981 to determine whether his low back pain and low 
thoracic pain was secondary to his service-connected right 
knee disorder, but he failed to report for examination.  
Appellant was informed by letter in December 1981 that his 
claim would not be considered until he made himself available 
for examination.  

In June 1997 appellant submitted a claim for service 
connection for back pain secondary to service-connected right 
knee pain.  In a supporting VA Form 21-4138 (Statement in 
Support of Claim) appellant stated that he currently had 
problems with both knees giving out, which in turn caused his 
back to give out.  Appellant stated that he had been unable 
to work since 1990.

Appellant underwent a VA medical examination in September 
1997.  Appellant stated that he had suffered bilateral knee 
trauma and back trauma in service.   Appellant had right knee 
surgery in service, and the left knee pain and back pain 
improved for a time, but thereafter began to degenerate.  
Appellant stated that the back pain would become involved 
when the left knee popped out.  The examiner noted that a 
February 1997 lumbar spine X-ray was within normal limits.  
On examination, the range of motion of the lumbar spine was 
190 degrees flexion, 20 degrees extension, 40 degrees lateral 
flexion, and 35 degrees rotation.  The examiner's impression 
was degenerative and traumatic arthritis of both knees and 
back.  The examiner stated an opinion that the back pain was 
connected to the service-connected disability. 

RO issued a rating decision in November 1997 that granted 
service connection for back condition, with an initial rating 
of 10 percent.  Appellant submitted a Notice of Disagreement 
(NOD) in December 1997, asserting that a higher rating should 
be assigned because his back and knees hurt constantly and he 
was unable to hold a job. 

Appellant submitted a VA Form 9 in January 1998 asserting 
that he had injured his knees and back in service, and was 
treated with pain medication until he was discharged.  
Appellant asserted that he had repeatedly lost employment due 
to back and knee pain, and had last worked in 1990.

Appellant had a VA X-ray of the lumbosacral spine in April 
1998 that revealed no osteophyte formation, but the presence 
of mild scoliosis convex to the left.   He also had a VA 
computed tomography (CT) scan in April 1998 that reveled 
minimal, broad-based disc bulge at the L3-4 and L4-5 levels.

Appellant had a VA medical examination (joints protocol) in 
April 1998.  Appellant reported that he had a fall in October 
1980 in which he twisted both knees and fell onto his lower 
back.  Appellant stated that in his opinion the problems with 
the left knee and low back were never adequately addressed, 
and that he had received chiropractic treatment for knee and 
back pain.  Appellant stated that his lower back was not 
lined up properly, and reported pain essentially localized at 
the lumbosacral area, with the right side worse than the 
left.  Appellant stated that pain would radiate anteriorly 
into the side to the level of both knees, and that severe 
attacks of back pain would cause numbness of the arms and 
legs that may last as long as two weeks.

On examination of the spine, appellant claimed decreased 
sensation in both feet, equal on both sides.  He also claimed 
decreased sensation in all the right posterior and the right 
anterior leg.  Truncal flexion was 80 degrees, and range of 
motion was otherwise normal.  Lower extremity reflexes were 
2+, and straight leg raising was possible to 45 degrees.  The 
examiner noted that X-rays of the lumbar spine had revealed 
facet arthritis at L5-S1.  In an addendum, the examiner noted 
that CT scan of the lumbar spine showed no nerve root 
compression.  The examiner's impression was lumbar facet 
arthritis at the lumbosacral junction. 

Appellant had another VA examination (joints protocol) in 
June 2000.  Appellant stated that he had been unable to work 
for the past 10 years due to pain in the knees and lower 
back.  Appellant stated that he currently had "unbearable 
pain" in the knees and lower back, which in turn was causing 
depression, headaches, and neck pain.  Appellant specifically 
described pain in the low back and posterior lower chest area 
and left anterior chest area, as well as the head and neck.  
Appellant described "shooting pains" from the knees into 
the low back and into the neck, causing headaches.  Appellant 
complained of constant numbness in the back of his legs 
causing "pins and needles" sensation in the whole leg and 
sometimes involving each foot.  

On examination, truncal range of motion was 80 degrees 
flexion with onset of pain, and 25 degrees lateral bending 
and rotation with onset of pain.  Extension was 10 degrees 
with onset of pain.  Deep tendon reflexes were 2+.  Straight 
leg raising bilaterally was 40 degrees.  The examiner noted 
that X-rays of the lumbosacral spine showed mild to minimal 
facet arthritis at L5-S1 and minimal curvature convexes to 
the left of the lumbosacral spine without rotary component.  
The examiner's impression was minimal recurrent low back 
strain with minimal lumbosacral spine fact arthritis.  
Appellant noted that appellant's complaints were far out of 
proportion to the physical findings. 

Appellant submitted a letter to VA in November 2000 that 
essentially stated that the two VA medical examinations cited 
above (April 1998 and June 2000) were incorrect because the 
examiner was somehow biased against appellant, refused to 
listen to or believe appellant, and was rude to appellant.  
The letter asserts that since October 1980 appellant had been 
unable to run at all, or to walk any distance, and that when 
appellant's back and knees gave out it would totally disable 
appellant for weeks at a time.

A rating decision in January 2001 awarded appellant 
entitlement to individual unemployability.

The file contains a report of contact (VA Form 119) dated 
December 2001 that shows appellant called RO and complained 
that a VA medical examiner had yelled at appellant and 
refused to examine him.  RO called the VA medical center and 
was advised that appellant had reported for examination but 
refused to be examined by the assigned physician.  Appellant 
was informed that the assigned physician was the only 
orthopedic specialist available, and was offered another 
physician instead.  Appellant refused to be examined and 
stated that he wanted to be examined at another VA medical 
center.

Appellant had a VA X-ray of the thoracic spine in December 
2001 that gave an impression of mild degenerative involvement 
of the lower thoracic spine.  A contemporaneous X-ray of the 
cervical spine gave an impression of mild lower cervical 
degenerative involvement.  

Appellant had a VA spine examination in May 2002.  The 
examiner stated that he found one entrance in service medical 
records dated February 1981 that mentioned complaint of 
mechanical low back pain, but there is no such notation in 
the service medical records in the C-file.  Appellant 
complained of current constant waxing and waning low back 
pain, with constant radiation down the lateral left leg in to 
the foot.  Appellant stated that he had major exacerbations 
of low back pain and sciatica whenever his knees gave way.  
Appellant stated that he had been laid up for six-to-eight 
week periods on two occasions, and that he would be laid up 
for three-to-four days on a monthly basis.  Appellant stated 
that he had last worked in the mid-1990s and had to stop 
working due to back pain.  The examiner noted that appellant 
had an MRI of the back in January 1991 that showed disc 
herniation at L4-5 and L5-S1, although that MRI did not 
explain the reported sciatica and the examiner could not 
determine when the disc herniation had occurred.

On physical examination, the gross low back was unremarkable.  
Appellant claimed mild pain on palpitation of the lumbar 
spine midline.  Range of motion showed flexion at the waist 
to 80 degrees.  Left and right rotation, and left and right 
bending, were at 30 degrees.  Appellant complained of pain on 
range of motion.  Deep tendon reflexes were +2 at the knees 
and Achilles, and straight-leg raising was negative for 
radicular symptoms.  The examiner noted that appellant walked 
with a limp favoring the right side.  Motor examination 
involving the lower extremities was normal, as was sensory 
examination. 

The examiner's impression was chronic low back pain secondary 
to mechanical-type dysfunction and strain; the examiner 
stated that appellant's X-rays in 1998 made no mention of 
arthritis so the examiner was not sure where the diagnosis of 
arthritis came from.  The examiner also had an impression of 
multi-level lumbar disc disease of uncertain clinical 
significance.  The examiner stated that it was impossible to 
comment on whether the current disc pathology was related in 
some way to his service-connected back condition.

The VA medical examiner who examined appellant in May 2002 
wrote an addendum opinion in August 2002 stating that 
appellant's current low back pain was most likely 
multifactorial.  Appellant was a long-term smoker and had 
worked in construction for many years, both of which are risk 
factors for disc disease.  The examiner stated that he did 
not feel that the service-connected bilateral knee condition 
had caused the multi-level lumbar disc disease, although it 
is plausible that a fall can be caused when the knees give 
way, which can exacerbate the low back condition.  The 
examiner has never examined appellant during a period of 
exacerbation and therefore cannot speculate in regard to the 
intensity of symptoms during such periods; he can only state 
that appellant informed him subjectively that pain is usually 
at level 7 on a 10-point scale, and during exacerbation the 
pain is level 10.   Appellant stated that exacerbation 
periods could last for a matter of days at best, to 6-to-8 
weeks at worst.

A VA medical examiner undertook a file review examination in 
May 2004.  The examiner reviewed the C-file and concluded, on 
the basis of all evidence of record, that there was no 
medical relationship between appellant's service-connected 
traumatic arthritis and his current disc herniation; i.e., 
the current disc herniation was not a progression of or 
otherwise related to the service-connected arthritis.  The 
reviewer also stated that it is medically impossible to 
distinguish between the symptoms and effects of traumatic 
arthritis and discogenic disease.
 
The VA reviewer who conducted the file review examination in 
May 2004 provided an addendum in January 2005 stating that he 
could not find a basis for the terminology "traumatic 
arthritis" for which appellant has service connection.  A 
diagnosis in June 2000 was minimal recurrent back strain with 
minimal lumbosacral spine fact arthritis.  Appellant's 
imaging studies demonstrate minimal degenerative changes in 
the lumbar spine, consistent with appellant's age.  There is 
no scientific information to the reviewer's knowledge that 
associates lumbar disc disease with lumbar facet arthritis.  
In regard to distinguishing symptoms, the reviewer stated 
that both arthritis and disc disease can and do cause back 
pain.  Discogenic disease can often cause radicular pain, 
which apparently was not present in appellant.  As to the 
causes of appellant's back pain, it is impossible to 
disassociate symptoms one from the other.

III.  Analysis

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2; Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Further, there is a legal distinction between a 
claim for an "initial" rating and an "increased" rating 
claim; an appeal from an initial assignment of a disability 
rating requires review of the entire time period involved, 
and contemplates "staged ratings" where warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Since this is an 
appeal of the initial disability rating, the Board has 
considered the entire service and post-service period.

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2004).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes. Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  However, 
the evaluation of the same manifestation under different 
diagnoses is to be avoided, since that would constitute 
pyramiding.  Brady v. Brown, 4 Vet. App. 203 (1993), citing 
38 U.S.C.A. § 1155.

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2004); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, appellant's disability is arthritis of the 
lumbar spine. (The Board notes that service connection was 
granted for "traumatic arthritis" but several VA examiners 
have since stated that appellant actually has degenerative 
"facet arthritis."  Since the rating criteria are the same 
for degenerative and traumatic arthritis, the distinction is 
not important to the rating of the disability.)  Rating for 
degenerative arthritis is based upon limitation of range of 
motion of the specific joint or joints involved, except that 
when limitation of the joint or joints involved is not 
compensable under the appropriate diagnostic codes, a rating 
rating of 10 percent is for application for each major joint 
or group of joints affected by limitation of motion, to be 
combined, not added, under diagnostic code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5003 (2004).

Limitation of motion of the lumbar spine was formerly rated 
under Diagnostic Code 5292, but effective September 26, 2003, 
that code was subsumed under a General Rating Formula for 
Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 
5243).  Where a law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies, unless Congress provided otherwise or 
permitted VA to do otherwise, and VA does so.  Marcoux v. 
Brown, 9 Vet. App. 289 (1996); VAOPGCREC 11-97 (Mar. 24, 
1997).  However, revised statutory or regulatory provisions 
may not be applied to any time period prior to the effective 
date of the change.  38 U.S.C.A. § 7104(c) (West 2002); 
VAOPGCPREC 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  Accordingly, the criteria of the "old" 
rating schedule are for exclusive application until September 
2003, and either the "old" or the "new" rating schedule 
may be applied after September 2003, depending on which 
version is more beneficial to appellant. 

Prior to September 26, 2003, the rating criteria for 
limitation of motion of the lumbar spine were as follows: For 
a rating of 10 percent: slight limitation.  For a rating of 
20 percent: moderate limitation.  For a rating of 40 percent: 
severe limitation. 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2004).  

Effective September 26, 2003, the rating criteria under the 
General Rating Formula for Diseases and Injuries of the Spine 
have been as follows.  For a rating of 10 percent: forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
for the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; muscle spasm or guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.  For a rating of 20 percent: forward 
motion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  For a rating of 40 
percent: forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  For a rating of 50 percent: unfavorable 
ankylosis of the entire thoracolumbar spine.  For a rating of 
100 percent: unfavorable ankylosis of the entire spine.  
These criteria are applied with and without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2004).  Under the "new" rating schedule, normal range of 
motion of the thoracolumbar spine is as follows:  flexion to 
90 degrees, extension to 30 degrees, lateral flexion 30 
degrees bilaterally, and rotation 30 degrees bilaterally.  38 
C.F.R. § 4.71a, Plate V (2004).

On comparison of appellant's symptoms, as shown by the 
medical examinations of record, with the schedular rating 
criteria detailed above, the Board finds that increased 
rating in excess of 10 percent is not warranted under either 
the "old" schedule or the "new" rating schedule.  
Limitation of motion of the lumbar spine is not more than 
"mild" when comparing appellant's measured range of motion 
to normal range of motion under the rating schedule, so 
increased rating under the "old" Diagnostic Code 5292 is 
not appropriate.  Similarly, appellant does not manifest any 
of the criteria for an increased rating of 20 percent 
(forward motion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis) that are 
required for an increased rating under the "new" General 
Rating Formula.  The Board notes that in May 2002 the 
examiner noted that appellant walked with a mild limp 
favoring the right side, but since appellant has service 
connection for a right knee disability there is no reason to 
impute this limp to his lumbar spine disability.

Painful motion of a major joint or groups caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion.  VAOPGCPREC  09-98 (August 14, 1998), 
citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  As 
seen in the analysis above, appellant is entitled to 10 
percent based on limitation of motion, and the criteria of 
Lichtenfels are accordingly satisfied.

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  For 
musculoskeletal injuries, this typically connotes separate 
ratings for limitation of range of motion and for 
neurological damage, when present.  In this case, the record 
does not show that there are separately ratable 
manifestations of appellant's service-connected arthritis of 
the lumbar spine.  Appellant complained of neurological 
problems in his lower extremities ("pins and needles" 
sensation, etc.) but there is no indication of a diagnosed 
neurological disorder, and no indication that any 
neurological manifestation is associated with a service-
connected disability rather than his nonservice-connected 
disc disorder or other intercurrent cause.

The Board notes that appellant has been diagnosed with 
herniated discs.  There is competent opinion by several VA 
medical examiners and reviewers that the symptoms for the 
herniated discs overlap with those of his service-connected 
arthritis to the point where they become indistinguishable, 
but that etiologically  the herniated discs are not related 
to appellant's service-connected arthritis of the lumbar 
spine.  Since appellant's disc disorder is shown to not be 
service-connected, the rating criteria for intervertebral 
disc disorder (IVDS) are not for application. 

VA must consider the effect of pain and weakness when rating 
a service-connected disability on the basis of limitation of 
range of motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995), 
discussing 38 C.F.R. §§ 4.40 and 4.45.  The rating schedule 
does not provide a separate rating for pain.  Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  VA must consider 
"functional loss" of a musculoskeletal disability 
separately from consideration under the diagnostic codes; 
"functional loss" may occur as a result of weakness or pain 
on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2004); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain 
or weakness must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40 (2004).  VA must consider any part of the 
musculoskeletal system that becomes painful on use to be 
"seriously disabled."  38 C.F.R. § 4.40 (2004).

In applying the standard of DeLuca to this claim, the Board 
finds that separate rating for pain is not appropriate.  The 
assigned schedular rating is based on limitation of range of 
motion, but it appears that the primary reason for that 
limitation is pain.  To grant an additional disability for 
pain would therefore constitute pyramiding.  While appellant 
has subjectively reported great pain (7/10 routinely, and 
10/10 during flare-ups), he has not manifested objective 
evidence of such pain during clinical observation, and 
"adequate pathology and visible behavior of the claimant" 
is a prerequisite for establishing that there is a functional 
loss due to pain. 

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
there is no evidence of frequent hospitalization, and 
although appellant reported incapacitating exacerbations of 
6-to-8 weeks several times per year there is no objective 
evidence that he was under a doctor's care on any of those 
occasions.  Appellant reported that his service-connected 
disabilities render him unable to work, but he was granted 
individual unemployability benefits in November 2000 and is 
accordingly already receiving compensation over and above 
that afforded by the rating schedule.  

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2004) and the doctrine of 
reasonable doubt.  The evidence of record shows that the 
manifestations of appellant's service-connected disability 
more closely approximate the criteria supporting the current 
rating.  For this reason, the doctrine of reasonable doubt is 
not for application and a rating at the higher rate is not 
warranted.


ORDER

Initial evaluation in excess of 10 percent for arthritis of 
the lumbar spine is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


